           Case 2:19-cv-02069-GMN-VCF Document 56 Filed 03/11/21 Page 1 of 2




 1
 2
 3
 4
 5                               UNITED STATES DISTRICT COURT
 6                                      DISTRICT OF NEVADA
 7
 8    MITCHELL E. HARPER,                                   Case No. 2:19-cv-02069-GMN-VCF
 9              Plaintiff(s),                                              Order
10    v.
11    NEVADA PROPERTY 1, LLC,
12              Defendant(s).
13          Pending before the Court is Defendant’s motion to enforce settlement and for sanctions.
14 Docket No. 41.1 Defendant requests an evidentiary hearing in conjunction therewith. See id. at 1.
15 The Court hereby SETS an evidentiary hearing for 9:30 a.m. on April 9, 2021. The hearing will
16 be held in-person in Courtroom 3C. No later than March 31, 2021, the parties must jointly file an
17 exhibit list and witness list.2
18          Defendant’s motion seeks imposition of sanctions pursuant to the Court’s inherent
19 authority in an amount left to the Court’s discretion. See Docket No. 41 at 6 n.1. The Court will
20 afford the parties an opportunity to argue at the hearing the appropriate sanctions that should be
21 imposed in the event the request for sanctions is granted. Cf. Lasar v. Ford Motor Co., 399 F.3d
22 1101, 1110 (9th Cir. 2005) (notice is required for both the potential grounds for imposing sanctions
23 and the possible types of sanctions under consideration). In particular, the parties must be prepared
24 to argue why sanctions should not be imposed on Plaintiff in an amount up to a $5,000 Court fine
25
26          1
              The Court expresses no opinion herein as to the merits of the motion to enforce settlement
     or the request for sanctions.
27
         2
           These lists need not include exhibits or witnesses that will be introduced solely for
28 impeachment purposes. Cf. Local Rule 16-3(c).

                                                     1
          Case 2:19-cv-02069-GMN-VCF Document 56 Filed 03/11/21 Page 2 of 2




 1 and/or the costs and attorneys’ fees Defendant reasonably incurred in relation to its efforts to
 2 enforce settlement.3
 3         IT IS SO ORDERED.
 4         Dated: March 11, 2021
 5                                                             ______________________________
                                                               Nancy J. Koppe
 6                                                             United States Magistrate Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
          3
            The precise amount of costs and fees will be determined at a later date in the event such
28 sanctions are awarded.

                                                   2
